DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments dated 25 October 2022.  Claims 1-20 are pending in the application.  Claim 1 has been amended by applicant.

Response to Arguments
Applicant's arguments filed 25 October 2022 have been fully considered but they are not persuasive. Applicant argues “Accordingly, Tobita is a piezoelectric actuate type printing head, and the problem to be solved are to reduce the size of printing head while increasing its printing resolution Dp in the field of the piezoelectric actuate type printing head. On the other hand, how Tobita solves the problem to be solved is by adjusting the inclination angle 0 of the heads 1 during packaging the heads 1. While the present disclosure is thermal bubble type and is different to Tobita. Applicant believes that what Tobita discloses cannot be applied to the present since their structures are substantially different, and the problems faced in the two different technology fields thereof are also different.”  However, the examiner respectfully disagrees.  The examiner notes to applicant that the type of printing head transducer and the ink are not required in claim 1.  Second, as stated in the final rejection below, the examiner looked to Tobita to efficiently package the printing heads regardless of the type of electro-mechanical transducer used to eject ink from a nozzle.  In addition, the examiner makes of record that piezoelectric type transducers and thermal type transducers are well known and analogous in the inkjet printing art (See Fang at Column 3, lines 29-30, Tobita at Column 1, lines 19-31, Tobita at Column 3, lines 29-30, and Anderson at Column 1, lines 13-36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (US 8,430,482), in view of Lebens et al. (US 6,521,513), in view of Tobita et al. (US 7,090,340), and further in view of Anderson et al. (US 6,902,256).
With respect to claim 1, Fang discloses a wafer structure, comprising: 
a chip substrate (Fig. 1, element 18) being a silicon substrate (Fig. 1, element 50) and fabricated by a semiconductor process  (Column 3, lines 1-7); and 
a plurality of inkjet chips (Fig. 1, elements n, n+1, n+2…) comprising at least one first inkjet chip (Fig. 1, element n) and at least one second inkjet chip (Fig. 1, element n+1) directly formed on the chip substrate by the semiconductor process, respectively, whereby the plurality of inkjet chips are diced (Column 4, lines 19-23) into the at least one first inkjet chip and the at least one second inkjet chip, to be implemented for inkjet printing (Column 3, lines 7-13), wherein the at least one first inkjet chip (Fig. 1, element n) has the printing swath ranging from 0.25 inches to 1.5 inches (Column 4, lines 4-10) and the at least one second inkjet chip (Fig. 1, element n+1) has the printing swath (Column 4, lines 4-10), wherein after arranging the number of second inkjet chip (Fig. 1, element n+1) required, a remaining blank area of the chip substrate is used to arrange the first inkjet chip (Fig. 1, element n) with a smaller size, and each of the first inkjet chip and the second inkjet chip comprises: 
a plurality of ink-drop generators (Fig. 1, array of element 15) produced by the semiconductor process and formed on the chip substrate (Column 3, lines 28-38), wherein each of the ink-drop generators comprises, an ink-supply chamber (Fig. 1, element 7) and a nozzle (Column 3, lines 33-35), wherein a heated ink contained in the plurality of ink-supply chambers is able to be ejected through the plurality of nozzles and printed on a printing medium (Column 1, lines 6-14, i.e. inkjet printer and Column 3, lines 7-13),
wherein the plurality of nozzles are directly exposed on a surface of the inkjet chips and disposed in a required arrangement (Column 3, lines 16-38), wherein the plurality of ink-drop generators are arranged in a longitudinal direction (Fig. 1, i.e. left/right direction) to form a plurality of longitudinal axis array groups having a pitch (Fig. 1, i.e. spaces between the array of element 15) maintained between two adjacent ink-drop generators in the longitudinal direction, and arranged in a horizontal direction (Fig. 1, i.e. up/down direction) to form a plurality of horizontal axis array groups having a central stepped pitch (Fig. 1, i.e. spaces between the array of element 15) maintained between two adjacent ink-drop generators in the horizontal direction.
However, Fang fails to disclose a printing swath of the first inkjet chip and the printing swath of the second inkjet chip are different to each other, the at least one second inkjet chip has the printing swath ranging from 1.5 inches to 12 inches, a barrier layer, where the ink-supply chamber and the nozzle are integrally formed in the barrier layer, a top of the ink-supply chamber is in communication with the nozzle, and the central stepped pitch is at least equal to 1/600 inches or less.
Lebens discloses silicon wafer (Fig. 1, element 10) used to manufacture inkjet printheads (Column 1, lines 26-31 and Column 2, lines 15-20) wherein a printing swath of the first inkjet chip (Fig. 1, element 20c) and the printing swath of the second inkjet chip (Fig. 1, element 20a or element 20b) are different to each other (Column 4, lines 44-59).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the inkjet printhead dice dimensions disclosed by Lebens for the inkjet chip layout on a wafer of Fang. The motivation for doing so would have been “Another technical advantage includes the ability to singulate a semiconductor wafer arranged having different sizes and/or shapes of semiconductor dice included therein” (Column 3, lines 63-65).
The examiner notes to applicant that the limitations concerning how the chip substrate is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the chip substrate in view of Fang and Lebens as applied above.
In addition, the examiner notes to applicant that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”, See MPEP 2113.
Tobita discloses an inkjet recording head (Fig. 8, element 100) having at least one first inkjet chip (Fig. 8, one of element 1), at least one second inkjet chip (Fig. 8, another one of element 1), a nozzle packing expression (Column 6, line 35 - expression (1)), and a chip packing expression (Column 6, line 44 - expression (2)) wherein the at least one second inkjet chip (Fig. 8, another one element 1) has the printing swath ranging from 1.5 inches to 12 inches (Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp), and the central stepped pitch is at least equal to 1/600 inches (Column 6, lines 45-48) or less (Column 6, line 44 – expression (2), i.e. set desired Hw and/or Mp).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the nozzle packing expression and/or the chip packing expression disclosed by Tobita for the inkjet chip swath of Fang.  The motivation for doing so would have been “More specifically, it is another object of the invention to provide an inkjet recording head and an inkjet recording apparatus using the inkjet recording head having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently, with the excellent operability of assembling” (Column 2, lines 37-42).
The examiner notes to applicant that the limitations concerning how the wafer structure is manufactured are not seen to further limit the structure of the claims and are not seen to distinguish the wafer structure of Fang in view of Tobita as applied above.
Anderson discloses ink-drop generators (Fig. 2, element 20; Column 1, lines 13-37), wherein each of the ink-drop generators comprises a barrier layer (Fig. 12, element 64), an ink-supply chamber (Fig. 12, element 110) and a nozzle (Fig. 12, element 52), the ink-supply chamber and the nozzle are integrally formed in the barrier layer (Column 15, lines 48-60), and a top of the ink-supply chamber is in communication with the nozzle (Column 6, lines 15-37).
At the time of the invention, it would have been obvious to use the ink-drop generator constructions of Anderson in the ejection chips of Fang.  The motivation for doing so would have been “improved configuration for an ink jet printhead that prints faster and is more reliable and energy efficient than prior art printheads” (Column 1, lines 5-10).
With respect to claim 2, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 1 above disclose each of the ink-drop generators further comprises a thermal-barrier layer (Anderson at Fig. 12, element 74), a resistance heating layer (Anderson at Fig. 12, element 154), a conductive layer (Anderson at Fig. 12, element 78) and a protective layer (Anderson at Fig. 12, element 146), wherein the thermal-barrier layer (Anderson at Fig. 12, element 74) is formed on the chip substrate (Anderson at Fig. 12, element 72), the resistance heating layer (Anderson at Fig. 12, element 154) is formed on the thermal-barrier layer, the conductive layer (Anderson at Fig. 12, element 78) and a part of the protective layer (Anderson at Fig. 12, element 146) are formed on the resistance heating layer, a rest part of the protective layer is formed on the conductive layer (Anderson at Fig. 12, element 78), and the barrier layer (Anderson at Fig. 12, element 64) is formed on the protective layer (Anderson at Fig. 12, element 74), and wherein the ink-supply chamber has a bottom in communication with the protective layer, and a top in communication with the nozzle (Anderson at Column 15, lines 48-60).
With respect to claim 3, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 2 above disclose each of the first inkjet chip (Fang at Fig. 1, element n) and the second inkjet chip (Fang at Fig. 1, element n+1) comprises at least one ink-supply channel (Anderson at Fig. 13, element 108) and a plurality of manifolds (Anderson at Fig. 13, elements 114, 116) fabricated by the semiconductor process, wherein the ink-supply channel provides ink, and the ink-supply channel is in communication with the plurality of the manifolds, wherein the plurality of manifolds are in communication with each of the ink-supply chambers of the ink-drop generators (Anderson at Column 15, lines 48-60).
With respect to claim 4, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 2 above disclose the conductive layer (Anderson at Fig. 12, element 78) is connected to a conductor (Anderson at Fig. 17; Column 17, lines 51-59) fabricated by the semiconductor process of equal to or less than 90 nanometers (Anderson at Column 18, lines 62-65, i.e. about a 100 angstroms) to form an inkjet control circuit (Anderson at Fig. 17).
The examiner notes to applicant that the limitations concerning how the wafer structure is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the wafer structure of Fang in view of Anderson as applied above.  Furthermore, it is well known in the ink jet printing art to have chips with internal layers less than 90 nanometers.
With respect to claim 5, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 4 above disclose the conductive layer (Anderson at Fig. 12, element 78) is connected to a conductor (Anderson at Fig. 17; Column 17, lines 51-59) fabricated by the semiconductor process of 2 nanometers to 90 nanometers (Anderson at Column 18, lines 62-67) to form the inkjet control circuit (Anderson at Fig. 17).
With respect to claim 6, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 4 above disclose the conductive layer (Anderson at Fig. 12, element 78) is connected to a conductor (Anderson at Fig. 17; Column 17, lines 51-59) fabricated by the semiconductor process of 2 nanometers to 7 nanometers (Anderson at Column 18, lines 62-67) to form an inkjet control circuit (Anderson at Fig. 17).
The examiner notes to applicant that the limitations concerning how the wafer structure is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the wafer structure of Fang in view of Anderson as applied above.  Furthermore, it is well known in the ink jet printing art to have chips with internal layers less than 7 nanometers.
With respect to claim 7, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 2 above disclose the conductive layer (Anderson at Fig. 12, element 78) is connected to a conductor (Anderson at Fig. 17; Column 17, lines 51-59), and the conductor is a gate of a metal oxide semiconductor field effect transistor (Anderson at Column 19, lines 1-19).
With respect to claim 8, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 2 above disclose the conductive layer (Anderson at Fig. 12, element 78) is connected to a conductor (Anderson at Fig. 17; Column 17, lines 51-59), and the conductor is a gate of a complementary metal oxide semiconductor (Anderson at Fig. 17; Column 19, lines 1-19).
With respect to claim 9, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 2 above disclose the conductive layer (Anderson at Fig. 12, element 78) is connected to a conductor (Anderson at Fig. 17; Column 17, lines 51-59), and the conductor is a gate of an N-type metal oxide semiconductor (Anderson at Fig. 17; Column 19, lines 1-19).
With respect to claim 10, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 3 above disclose the number of the at least one ink-supply channel (Fang at Fig. 1, array of element 7) is one to six (Fang at Column 3, lines 37-38, i.e. plurality of ink colors).
With respect to claim 11, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 10 above disclose the number of the at least one ink-supply channel is one (Fang at Fig. 1, array of element 7), thereby providing monochrome ink (Fang at Column 3, lines 37-38, i.e. one of the plurality of ink colors).
With respect to claim 12, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 10 above disclose the number of the at least one ink-supply channel is four (Fang at Fig. 1, array of element 7), thereby providing four-color ink of cyan, magenta, yellow and black, respectively (Fang at Column 3, lines 37-38, i.e. plurality of ink colors).
With respect to claim 13, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 10 above disclose the number of the at least one ink-supply channel is six (Fang at Fig. 1, array of element 7), thereby providing six-color ink of black, cyan, magenta, yellow, light cyan and light magenta, respectively (Fang at Column 3, lines 37-38, i.e. plurality of ink colors).
With respect to claim 14, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 1 above disclose the first inkjet chip has a width ranging from 0.5 mm to 10 mm (Fang at Column 4, lines 4-10).
With respect to claim 15, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 1 above disclose the second inkjet chip (Fang at Fig. 1, element n+1) has a width ranging from 0.5 mm to 10 mm (Fang at Column 4, lines 4-10).
With respect to claim 16, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 1 above disclose a length of the second inkjet chip (Fang at Fig. 1, element n+1 and Fang at Column 4, lines 4-5, i.e. use an 18 inch wafer) is equal to or greater than a width of a printing medium (Tobita at Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp) thereby constituting a page-width printing, and the second inkjet chip has a printing swath equal to or greater than 1.5 inches (Fang at Column 3, lines 16-17, i.e. 2 chips at desired length equal to or greater than 1.5 inches).
With respect to claim 17, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 16 above disclose the printing swath of the second inkjet chip (Fang at Fig. 1, element n+1 and Fang at Column 4, lines 4-5, i.e. use an 18 inch wafer) is 8.3 inches (Fang at Column 3, lines 16-17, i.e. 2 chips at desired length equal to or greater than 8.3 inches), and the extent of the page-width printing is 8.3 inches corresponding to the width of the printing medium (Tobita at Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp) when the second inkjet chip prints thereon.
With respect to claim 18, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 16 above disclose the printing swath of the second inkjet chip (Fang at Fig. 1, element n+1 and Fang at Column 4, lines 4-5, i.e. use an 18 inch wafer) is 11.7 inches (Fang at Column 3, lines 16-17, i.e. 2 chips at desired length equal to or greater than 11.7 inches), and the extent of the page-width printing is 11.7 inches (Tobita at Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp) corresponding to the width of the printing medium when the second inkjet chip prints thereon.
With respect to claim 19, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 16 above disclose the extent of the page-width printing ranges from at least 1.5 inches to 12 inches (Tobita at Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp) corresponding to the width of the printing medium when the second inkjet chip prints thereon.
With respect to claim 20, Fang in view of Lebens, Tobita, and Anderson, as applied to claim 16 above disclose the printing swath of the second inkjet chip (Fang at Fig. 1, element n+1 and Fang at Column 4, lines 4-5, i.e. use an 18 inch wafer) is equal to or greater than 12 inches (Fang at Column 3, lines 16-17, i.e. 2 chips at desired length equal to or greater than 12 inches) and the extent of the page-width printing is equal to or greater than 12 inches (Tobita at Column 6, line 44 - expression (2), i.e. set desired Hw and/or Mp) corresponding to the width of the printing medium when the second inkjet chip prints thereon.

Conclusion
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        11/01/2022